MaRquette:
This proceeding is for the redetermination of a deficiency in income and profits taxes asserted by the respondent for the year 1921 in the amount of $1,540.01. The petitioner alleges that, the respondent erred in excluding from invested capital the amount of $75,000 represented by notes received by the petitioner in payment for shares of its capital stock.
FINDINGS OF FACT.
The petitioner is a corporation organized under the laws of the State of Illinois, with its principal office and place of business at Waukegan, Ill.
On March 5, 1921, the petitioner’s board of directors adopted the following resolution:
Kesolved, That the president and the secretary be and they are hereby authorized to issue to Lyle Morrison 200 shares of the capital stock of this corporation of the par value of $100 each upon payment of $7,500 in cash and the execution and delivery of his collateral note to the corporation for the balance $12,500 payable on demand, and the endorsement in blank and the delivery of said certificate of stock to the corporation as collateral security for said note; to issue to Sam Morrison 200 shares of the capital stock of this corporation of the par value of $100 each upon payment of $7,500 in cash and the execution and delivery to the corporation of his collateral note for the balance, $12,500 payable on demand and the endorsement in blank and delivery of said certificate to the corporation as collateral security for said note; to issue to Fred W. Adelson 266 shares of the capital stock of this corporation of the par value of $100 each upon payment of $10,000 in cash and the execution and delivery to the corporation of his collateral note for the balance of $16,600 payable on demand and the endorsement in blank and delivery of said certificate of stock to the corporation as collateral security for said note; to issue to Charles Morrison, president, 354 shares of the capital stock of this corporation of the par value of $100 each upon payment of $2,000 in cash and the execution and delivery to the corporation of his collateral note for the balance of $33,400 payable on demand and the endorsement in blank and the delivery of said certificate of stock to the corporation as collateral security for said note.
Pursuant to the foregoing resolution the petitioner on or about March 5,1921, issued 200 shares of its capital stock to Lyle Morrison, 200 shares to Sam Morrison, 266 shares to Fred W. Adelson, and 354 shares to Charles Morrison, and received therefor, as required by said resolution, cash in the amount of $27,000 and notes for $75,000 payable on demand and secured by the stock issued. Interest was paid on the notes yearly and they were paid in full of principal and *166interest on January 25, 1927. The makers of the notes were solvent and the notes were worth their face value. They should be included in the petitioner’s invested capital.

Judgment will be entered on 15 days’ notice, under Rule 50.